DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garat US 2011/0126947(Garat).
Garat teaches a heat treatment method for an Al alloy that applies to the claimed Al alloy as follows:
Al Alloy Composition
Instant Independent Claims 11 and 20
Garat
Si
6.5-12%
3-11%, preferably 5-9%
Cu
3.0-3.5%
3.0-4.0%
Mg
0.24-0.35%
0.10-0.25%
Fe
0-1.3%
< 0.5%
Mn
0-0.8%
0.05-0.5%
Sr
0-0.025%

Ti
0.05-0.2%
0.01-0.25%
V
0.20-0.35%
0.05-0.19%
Zn
0-3.0%
<0.30%
Zr
0.2-0.4%
0.05-0.25%
Other element
≤ 0.5%
<0.05 each & <0.15 in total
Al
Balance
Balance


Regarding claims 1 and 11, the Al alloy composition as taught by Garat significantly overlaps the claimed Al alloy in elements such as Si, Cu, Mg, Fe, Mn, Zr, Ti , Zn, Zr and other elements.  The amount of V in the Al alloy of Garat has an upper limit of 0.19% which is very close to the lower limit of V content at 0.20% in the claimed Al alloy.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Additionally, Garat also teaches that the Al alloy undergoes T5 heat treatment(Table 1 Line 5).  Therefore, one of ordinary skill in the art would have expected similar amounts of V and Zr as claimed and the similar amounts of dissolved Cu and Mg as claimed in a matrix of solid solution after Garat’s Al alloy undergoes a T5 heat treatment.  
Regarding claims 10 and 19, since Garat teaches a very similar Al alloy as claimed that undergoes a very similar heat treatment process, one of ordinary skill in the art would have found it obvious that the Al alloy of Garat would have been capable of withstanding similar conditions as claimed.
Allowable Subject Matter
Claims 2-9, 12-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims similar conditions as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733